Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is responsive to the Amendments and Arguments filed 6 May 2022.  As directed by applicant, claims 1-5 and 9-11 are amended, claims 15-20 are added, and no claims are cancelled.  This is a Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 6, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. Patent 2003/ 0167934) in view of Tanaka (U.S. Patent 6,014,926).

Regarding claim 1, Hansen discloses a needleless spray nozzle head (Hansen, ¶0064, “needleless injection apparatus”, Fig. 12, Entire Injection Head  which includes the two injection heads 140, see annotated figure below) that is configured to spray and inject injectade into a food product without requiring the needleless spray nozzle head to contact the food product (¶0046, “the present invention teaches both a machine for needleless injection of liquids into a subject, and a method of injecting subjects  using high-pressure injection bursts that do not contact the injection subjects”), wherein the needleless spray nozzle head comprises an elongated member (Hansen, figs. 11 & 12, injection head 140, “elongated” tubular members 194), having a (Hansen, in fig. 12 are visible 2 elongated tubular members 194) that extend across a length of the elongated member, wherein the needleless spray nozzle head comprises a first manifold portion (Fig. 12, annotated below, First Manifold), and wherein each of the (tubular channels 194) is in fluid communication with at least one needleless nozzle (fig. 13, injection nozzles 196) and the first manifold portion (Hansen, Fig. 12, annotated below).
However, Hansen does not teach wherein the spray nozzle has a “plurality” of fluid channels such that the first manifold portion is configured to direct a portion of a first inflow of the injectade to each of the plurality of fluid channels”, meaning that there is a split of an inflow in the manifold to direct the entering, flowing injectade into different channels. Hansen has that single channels are brought up from the injectade and into the manifold and then needlelessly injected into the food product though injection nozzles.
Tanaka teaches wherein a manifold (Tanaka, 7) is configured to direct a portion of a first inflow of the injectade to each of a plurality of fluid channels (Tanaka, fig. 9, branched pipe 23).  The advantage of such a modification would be to allow for more robust configuration of nozzles (see, Tanaka, fig. 10), and to allow for a more even pressure to the device as they basically all the nozzles’ branches (24)  and get their fluid at the same time/pressure, and not one after the other as the fluid travels along, it does in Hansen.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hansen in view of Tanaka, to add the teachings of Tanaka to Hansen to have the inflow in the manifold branch into a plurality of channels, in order to allow for more robust configuration of nozzles, and to allow for a more even pressure to the device as they basically all the nozzles branches and get their fluid at the same time/pressure, and not one after the other as the fluid travels along, it does in Hansen.


    PNG
    media_image1.png
    596
    914
    media_image1.png
    Greyscale



Regarding claim 3, Hansen in view of Tanaka all the limitations of claim 1, as above, and further teaches a needleless spray nozzle head wherein each of the plurality of internal fluid channels is fixed in location within the needleless spray nozzle head (Hansen, Figs. 12 & 13, annotated above; the nozzles are indeed in fixed locations within the nozzle head).  

Regarding claim 4, Hansen in view of Tanaka all the limitations of claim 1, as above, and further teaches a needleless spray nozzle head, wherein a length of each of the plurality of fluid channels runs parallel to a length of another one of the plurality of fluid channels (Hansen, Fig. 12, above,  the elongated tubes 196 within each of the individual  injection heads 140 has the water run parallel to each other along the length, from the first manifold to the second manifold).  
Regarding claim 6, Hansen in view of Tanaka teach all the limitations of claim 1, as above, but does not further disclose a needleless spray nozzle head wherein the needleless spray nozzle head is part of a system that comprises a sensor that is configured to determine a distance between a portion of the food product and the needleless spray nozzle head, and wherein the system is configured to automatically change the distance between the portion of the food product and the needleless spray nozzle head based on feedback from the sensor.  However, Tanaka further teaches that the pressure of the injection fluid in the nozzle can be adjusted according to, among other things, “distance between a tip end of the coherent stream injection nozzle and the [] meat” (Tanaka, column 12, lines 24-25). As well, Tanaka has “a mechanism for automatically measuring the meat thickness” (Tanaka, column 13 lines 6-14). This is done in relation to the robot hand (Tanaka, ,  robot hand 14) on which the injection nozzles (Figs. 9-10, elements 24) are connected to the manifold (Fig. 8, element 7;  column 13 line 12, “a robot hand is brought into contact with the green meat to automatically measure the meat thickness on the basis of a displacement of a potentiometer”).  Thus, indeed, Tanaka teaches “a needleless spray nozzle head (Tanaka, fig. 9, manifold 7) wherein the needleless spray nozzle head is part of a system that comprises a sensor (potentiometer, to measure height) that is configured to determine a distance between a portion of the food product and the needleless spray nozzle head (in order to figure out how thick the food product is), and wherein the system is configured to automatically change the distance (moves the head into spraying configuration) between the portion of the food product and the needleless spray nozzle head based on feedback from the sensor (having figured out the correct height and adjusting the pressure to the correct pressure to needlelessly inject the meat with injectate).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hansen in view of Tanaka with this further teaching of Tanaka, to add the sensor measurement of the distance to the nozzle of Hansen, in order to help properly modify the pressure from the nozzles, and to have a good distance to the food, in order to properly inject the food and not have the injectate pass through the food product because of too much pressure, or not be able to penetrate the product because of too low pressure, thus a sensor for height could help modify that parameter (Tanaka, column 12 line 60 – column 13 line 4; “to prevent the liquid substance from passing through the meat []or [] from being insufficiently injected…providing the injector with a meat thickness measurement section”).

Regarding claim 16, Hansen in view of Tanaka all the limitations of claim 1, as above, and further teaches a needleless spray nozzle head wherein the elongated member (Hansen, fig. 12, 194) comprises a solid bar defining the plurality of fluid channels (combination of Tanaka and Hansen above).  

Regarding claim 17, Hansen in view of Tanaka all the limitations of claim 16, as above, and further teaches a needleless spray nozzle head wherein the first manifold portion caps (Fig. 12, 198) a first end of the elongated member and the second manifold portion caps (200) a second end of the elongated member (Hansen, fig. 12, annotated above, seeing how the manifolds “cap” each end).

Regarding claim 19, Hansen in view of Tanaka all the limitations of claim 1, as above, and further teaches a needleless spray nozzle head wherein the first manifold portion (Hansen, fig. 12) is disposed at a first end of the needleless spray nozzle head, and wherein a riser (Hansen, line 218, see rising in fig. 13), is disposed at a second end of the needleless spray nozzle head, the riser being configured to vent air (¶150 “line 218 for quickly releasing any air build-up in the injection head”) from the needleless spray nozzle head.

Regarding claim 20, Hansen in view of Tanaka all the limitations of claim 19, as above, and further teaches a needleless spray nozzle head comprising a duct (fig. 11, that extends off of 218) that is in fluid communication with the riser, and wherein the duct extends from the riser towards the first end of the needleless spray nozzle head (Hansen, the duct off of 218 in fig. 11 starts by heading slightly back towards the first manifold, but it certainly leads any injectade down into the reservoir, that is “towards” the first manifold that is for injection, so in that sense, the duct is also heading “towards” the manifold by leading the injectade to it).


Allowable Subject Matter
Claims 7-14, are 18 are allowable.
Claims 2, 5, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Briefly, the allowable subject matter is not obvious over the prior art nor, specifically, over Hansen and Tanaka. Specifically, claims 5, 7, and 11 all claim wherein “the first manifold portion is configured to direct a first amount of the injectade towards a second end of the needleless spray nozzle head, and wherein the second manifold portion is configured to direct a second amount of the injectade towards a first end of the needleless spray nozzle head.”  Similarly, regarding claim 2, the claim recites that the second manifold portion is configured to direct a portion of a second inflow of the injectade to each of the plurality of fluid channels, that is, to the same channels that the first manifold is sending the fluid, so the fluid is coming in from both sides. 
Hansen ‘934, and Tanaka do not remedy this deficiency, teaches a needleless spray nozzle with the first manifold and the second manifold (annotated figure above), but it does not teach that injectade enters the nozzle through both manifolds (currently, injectade leaves the nozzle through one of the manifolds in Hansen, and Tanaka is just used to teach that the inflow can be split inside the manifold) causing the liquid entering at both ends to go towards the opposite end, and modifying Hansen ‘934 to meet the limitations would alter its method of functioning, turning an outlet into an inlet for injectade, which the system (pumps and valves and reservoir, for instance) are not built for.  
	The claims dependent on independent claims 7 and 11 are also allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument for this claim.  In his arguments, applicant did not specifically call out any thing missing in the rejection, but just asserted generally that not all the elements are met in the art.  Since all the elements are, indeed, noted in the rejection above, Examiner does not have sufficient information to specifically respond to this general argument, and the rejection above, pointing to the specific elements, suffices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761         

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761